NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                  ______________________

                  DANY ROJAS-VEGA,
                   Plaintiff-Appellant

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2019-1475
                  ______________________

    Appeal from the United States Court of Federal Claims
in No. 1:18-cv-01520-NBF, Senior Judge Nancy B. Fire-
stone.
                 ______________________

                  Decided: August 8, 2019
                  ______________________

      DANY ROJAS-VEGA, Cocal, Puntarenas, Costa Rica, pro
se.

    ANN MOTTO, Commercial Litigation Branch, Civil Divi-
sion, United States Department of Justice, Washington,
DC, for defendant-appellee. Also represented by JOSEPH H.
HUNT, ROBERT EDWARD KIRSCHMAN, JR., LOREN MISHA
PREHEIM.
                ______________________
2                               ROJAS-VEGA v. UNITED STATES




    Before WALLACH, CLEVENGER, and TARANTO, Circuit
                       Judges.
PER CURIAM.
    Appellant Dany Rojas-Vega sued Appellee United
States (“Government”) in the U.S. Court of Federal Claims.
S.A. 1–6 (Complaint). 1 Mr. Rojas-Vega alleges that, in Au-
gust 2001, the U.S. Immigration and Naturalization Ser-
vice (“INS”) improperly initiated deportation proceedings
against him, breaching an October 1995 plea agreement
that Mr. Rojas-Vega had entered into in state court.
S.A. 3–5. Mr. Rojas-Vega seeks monetary and punitive
damages against the U.S. Department of Homeland Secu-
rity (“DHS”) and U.S. Immigration and Customs Enforce-
ment (“ICE”) (as the successor to INS), S.A. 2, 5, claiming:
(1) Federal Tort Claims Act (“FTCA”), 28 U.S.C. § 1346(b)
(2012), violations; (2) “due process and equal protection” vi-
olations; and, (3) breach of contract, S.A. 2–5. Mr. Rojas-
Vega filed a motion for leave to file electronically. S.A. 8–
13. The Court of Federal Claims denied Mr. Rojas-Vega’s
motion to file electronically, Rojas-Vega v. United States,
No. 1:18-cv-01520-NBF (Fed. Cl. Oct. 29, 2018) (Order)
(S.A. 16), and dismissed his Complaint for lack of subject-
matter jurisdiction, Rojas-Vega v. United States, No. 1:18-
cv-01520-NBF (Fed. Cl. Nov. 30, 2018) (Order of Dismissal)
(S.A. 26–29); see Rojas-Vega v. United States, No. 1:18-cv-
01520-NBF (Fed. Cl. Nov. 30, 2018) (Judgment) (S.A. 30).
Mr. Rojas-Vega appeals the Court of Federal Claims’ denial
of his motion to file electronically. He does not appeal the
Court of Federal Claims’ dismissal of his Complaint for
lack of jurisdiction. We have jurisdiction pursuant to 28
U.S.C. § 1295(a)(3). We affirm.




    1  S.A. refers to the Government’s Supplemental Ap-
pendix attached to its response brief.
ROJAS-VEGA v. UNITED STATES                                 3



     “We review the Court of Federal Claims’ decision to dis-
miss a case for lack of subject[-]matter jurisdiction de
novo.” Brandt v. United States, 710 F.3d 1369, 1373 (Fed.
Cir. 2013) (citation omitted). Pursuant to the Tucker Act,
the Court of Federal Claims has jurisdiction over “any
claim against the United States founded either upon the
Constitution, or any Act of Congress or any regulation of
an executive department, or upon any express or implied
contract with the United States, or for liquidated or
unliquidated damages in cases not sounding in tort.”
28 U.S.C. § 1491(a)(1). The Tucker Act “does not create a
substantive cause of action,” but instead requires the plain-
tiff to identify a “money-mandating” source of law, i.e., “a
separate source of substantive law that creates the right to
money damages.” Fisher v. United States, 402 F.3d 1167,
1172 (Fed. Cir. 2005) (en banc in relevant part). For a
source of substantive law to be money-mandating, it must
be “reasonably amenable to the reading that it mandates a
right of recovery in damages” against the Government.
United States v. White Mountain Apache Tribe, 537 U.S.
465, 473 (2003). Further, 28 U.S.C. § 1500 divests the
Court of Federal Claims of Tucker Act jurisdiction if, at the
time the plaintiff files a complaint with the Court of Fed-
eral Claims, the plaintiff also “has pending in any other
court any suit or process against the United States” that is
“for or in respect to” the same claim. 28 U.S.C. § 1500; see
Keene Corp. v. United States, 508 U.S. 200, 207 (1993)
(holding that § 1500 jurisdiction “depends upon the state of
things at the time of the action brought” (internal quota-
tion marks and citation omitted)). We generally interpret
the pleadings of a pro se plaintiff liberally. See Durr v. Ni-
cholson, 400 F.3d 1375, 1380 (Fed. Cir. 2005).
    The Court of Federal Claims did not err in dismissing
Mr. Rojas-Vega’s Complaint for lack of subject-matter ju-
risdiction. First, the Court of Federal Claims did not have
jurisdiction over Mr. Rojas-Vega’s FTCA claims because, by
the plain language of the Tucker Act, the Court of Federal
4                                ROJAS-VEGA v. UNITED STATES




Claims does not have jurisdiction over torts. See 28 U.S.C.
§ 1491(a)(1) (“The United States Court of Federal Claims
shall have jurisdiction to render judgment upon any claim
against the United States . . . not sounding in tort.”); Rick’s
Mushroom Serv., Inc. v. United States, 521 F.3d 1338, 1343
(Fed. Cir. 2008) (explaining that “[t]he plain language of
the Tucker Act excludes” tort claims from the jurisdiction
of the Court of Federal Claims). Second, the Court of Fed-
eral Claims did not have jurisdiction over Mr. Rojas-Vega’s
constitutional due process and equal protection claims be-
cause neither the Fifth Amendment Due Process clause nor
the Fourteenth Amendment Due Process and Equal Pro-
tection clauses are money-mandating. See LeBlanc v.
United States, 50 F.3d 1025, 1028 (Fed. Cir. 1995) (holding
that “the Due Process Clauses of the Fifth and Fourteenth
Amendments” and “the Equal Protection Clause of the
Fourteenth Amendment” are not “a sufficient basis for ju-
risdiction” under the Tucker Act “because they do not man-
date payment of money by the government”). Third, the
Court of Federal Claims did not have jurisdiction over
Mr. Rojas-Vega’s breach of contract claims because, at the
time he filed his Complaint with the Court of Federal
Claims, Mr. Rojas-Vega had a complaint “based on sub-
stantially the same operative facts” pending before the U.S.
District Court for the Southern District of California. See
United States v. Tohono O’Odham Nation, 563 U.S. 307,
317 (2011) (explaining that “two suits are for or in respect
to the same claim, precluding jurisdiction in the [Court of
Federal Claims], if they are based on substantially the
same operative facts, regardless of the relief sought in each
suit”); see also 28 U.S.C. § 1500. 2 The Court of Federal


    2    Mr. Rojas-Vega does not dispute that he had “iden-
tical claims . . . pending” in the U.S. District Court for the
Southern District of California when he filed his Complaint
in the Court of Federal Claims. Appellant’s Supp. Br. 2;
see Rojas-Vega v. United States, 2018 WL 4680136, at *1
ROJAS-VEGA v. UNITED STATES                                  5



Claims did not err in dismissing Mr. Rojas-Vega’s Com-
plaint for lack of subject-matter jurisdiction. 3
    On appeal, Mr. Rojas-Vega seeks reversal of the Court
of Federal Claims’ denial of his motion to file electronically.
Appellant’s Br. 1–2. Where, as here, the lower court does
not have subject-matter jurisdiction, we “have jurisdiction
on appeal, not of the merits, but merely for the purpose of
correcting [any] error of the [lower court] in entertaining
suit.” See Steel Co. v. Citizens for a Better Env’t, 523 U.S.
83, 95 (1998) (quoting United States v. Corrick, 298 U.S.
435, 440 (1936)). Perceiving no such error in the Court of



(S.D. Cal. Sept. 28, 2018) (order dismissing plaintiff’s first
amended complaint without prejudice) (summarizing Mr.
Rojas-Vega’s September 11, 2018 Complaint as alleging
breach of contract against DHS, ICE, and INS based on his
1995 plea agreement).
     3   Contrary to Mr. Rojas-Vega’s arguments, see Ap-
pellant’s Supp. Br. 2–3, he could not cure this jurisdictional
deficiency by seeking subsequent dismissal of his non-
Court of Federal Claims suit, nor could the Court of Fed-
eral Claims cure it for him through Rule 60 of the U.S.
Court of Federal Claims (Relief from Judgement or Order),
Keene, 508 U.S. at 207 (holding that 28 U.S.C. § 1500 juris-
diction “depends upon the state of things at the time of the
action brought” and that “once the lines are drawn” limita-
tions such as § 1500 “must be neither disregarded nor
evaded” (internal quotation marks and citations omitted)).
While we may interpret the pleadings of a pro se plaintiff
liberally, see Durr, 400 F.3d at 1380, we may not relieve
them of jurisdictional requirements, Kelley v. Sec’y, U.S.
Dep’t of Labor, 812 F.2d 1378, 1380 (Fed. Cir. 1987) (ex-
plaining that, while “leniency with respect to mere formal-
ities should be extended to a pro se party,” a court “may not
similarly take a liberal view of . . . jurisdictional require-
ment[s] and set a different rule for pro se litigants only”).
6                              ROJAS-VEGA v. UNITED STATES




Federal Claims’ determination, we do not reach the ques-
tion of Mr. Rojas-Vega’s motion to file electronically. See
Bd. of Trs. of Leland Stanford Junior Univ. v. Chinese
Univ. of Hong Kong, 860 F.3d 1367, 1374 (Fed. Cir. 2017)
(explaining that “the activities in the [lower] court are a
nullity when the [lower] court lacks subject[-]matter juris-
diction”). 4
                       CONCLUSION
   We have considered Mr. Rojas-Vega’s remaining argu-
ments and find them unpersuasive. Accordingly, the Judg-
ment of the U.S. Court of Federal Claims is
                       AFFIRMED
                          COSTS
    No costs.




    4   Similarly, we do not reach Mr. Rojas-Vega’s Motion
for Other Relief, Mot. For Other Relief, ECF No. 45 (re-
questing we instruct the Court of Federal Claims to initiate
discovery in his case), as the Court of Federal Claims does
not have jurisdiction, see Steel Co., 523 U.S. at 95.